Name: Commission Regulation (EEC) No 3289/88 of 24 October 1988 amending Regulation (EEC) No 4136/87 determining the conditions of entry of horses intended for slaughter under CN-code 0101 19 10
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  tariff policy
 Date Published: nan

 No L 292/8 Official Journal of the European Communities 26. 10 . 88 COMMISSION REGULATION (EEC) NO 3289/88 of 24 October 1988 amending Regulation (EEC) No 4136/87 determining the conditions of entry of horses intended for slaughter under CN-code 0101 19 10 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by' Regulation (EEC) No 1471 /88 (2), and in particular Article 11 thereof, Whereas Commission Regulation (EEC) No 4136/87 (3) determined the conditions of entry of horses intended for slaughter under CN code 0101 19 10 ; Whereas Article 4 (2) of the said Regulation (EEC) No 4136/87 lays down a time limit of 18 days by which proof of slaughter must reach the customs office where the entry for free circulation was presented ; Whereas experience has shown that this time limit is too short, and that it is therfore appropriate to increase it to 30 days ; Article 1 In paragraph 2 of Article 4 of Regulation (EEC) No 4136/87, ' 18 ' is replaced by '30 '. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1988 . For the Commission COCKFIELD Vice-President (  ) OJ No L 256, 7 . 9 . 1987, p. 1 . 2 OJ No L 134, 31 . 5 . 1988 , p. 1 . P) OJ No L 387, 31 . 12. 1987, p. 60 .